UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

oe ee ew ee ee ee ee en ee ee x
In re:
Luis E. Vital-Corona, Chapter 13
Debtor. Case No. 19-23641 (shl)
2----- ee ee er rt en een newer enemas ~
DEBTOR LOSS MITIGATION AFFIDAVIT
STATE OF NEW YORK )

)ss.:
COUNTY OF WESTCHESTER )

I, Dylan Grey Rupp, being sworn, say:
i am not a party to this action, am over 18 years of age and reside in Nyack, New York.
On November 18, 2019, I served true and completed copies of the following document(s):

A request for mortgage assistance (RMA) form

A 4506-T form

A hardship letter signed by the Debtor

2018 and 2017 tax returns

Debtor’s paystubs from September 6, 2019 through November 8, 2019
Sterling National Bank statements for July 16, 2019 through October 15, 2019
Suez water bill :

Orange & Rockland utility bill

upon Christina Valenzuela at Cobn & Roth, LLC via cvalenzuela@cohnroth.co

Sworn to before me this
20" day of November, 2019

 

JENNIFER DUGAN
NOTARY PUBLIC, State of New York

 

No. 01DU6130798
Qualified in Westchester Cou
Commission Expires July 25,

My commission expires:

 
